Citation Nr: 1101664	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lower 
back disability.
 
2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for a left hip disability. 

4.  Entitlement to service connection for a left knee disability 
(claimed as left leg condition). 

5.  Entitlement to service connection for hearing loss in the 
right ear. 

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for hearing 
loss in the left ear. 




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to 
December 1978 and from January 1980 to December 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2006 rating decision. 

In June 2005, the Veteran filed a claim seeking service 
connection for a "left leg condition."  At his VA examination 
in March 2006, the Veteran clarified that when he spoke of a left 
leg condition, he was referring to pain in his knees and ankles.

The Court of Appeals for Veterans Claims (Court) has held that a 
claimant's identification of the benefit sought does not require 
technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 
256-57 (2007).  The Court has further held that a claimant may 
satisfy this requirement by referring to a body part or system 
that is disabled or by describing symptoms of the disability.  
Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In this case, the Veteran has clarified that he was referring to 
left knee and ankle conditions.  While the Veteran is already 
service connected for his left ankle, he has yet to pursue a 
claim for his left knee.  Therefore, as the Veteran was claiming 
service connection for a left leg condition, the logical 
inference is that the is seeking service connection for his left 
knee problems, since he was already service connected for his 
left ankle, and therefore would not have needed to file for 
service connection for that condition.  As such the issue on 
appeal has been modified to take into account the Veteran's 
clarification.

The issue of entitlement to service connection for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability has been manifested by 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less. 

2.  Ankylosis of the spine has not been shown.

3.  No medical or lay evidence has been presented asserting that 
the Veteran has been prescribed bed rest to treat incapacitating 
episodes of intervertebral disc syndrome.

4.  The medical evidence does not show a neurologic disability as 
a result of the Veteran's lower back disability.

5.  The medical evidence links the osteoarthritis in the 
Veteran's hips to his military service. 

6.  The evidence of record does not show a hearing loss 
disability in the Veteran's right ear for VA purposes.

7.  The RO previously denied the Veteran's claim of entitlement 
to service connection for hearing loss in the left ear in an 
August 1994 rating decision.  The Veteran was notified of the 
decision, but did not file an appeal.

8.  Evidence obtained since the time of the August 1994 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
hearing loss in the left ear. 


CONCLUSIONS OF LAW

1.  Criteria for a 40 percent rating for a lower back disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2010).

2.  Criteria for service connection for a left hip disability 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

3.  Criteria for service connection for a right hip disability 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

4.  Criteria for service connection for hearing loss in the right 
ear are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385, 3.655(b) (2010).

5.  The August 1994 rating decision which denied entitlement to 
service connection for hearing loss in the left ear is final; new 
and material evidence has not been submitted, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
The Veteran's back disability is currently rated at 20 percent 
under 38 C.F.R. § 4.71a, DC 5237.  Under the general rating 
formula for diseases and injuries of the spine set forth in 
Diagnostic Codes 5235-5242, a 20 percent evaluation is warranted 
when forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; when the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or when muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation requires either that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or that 
favorable ankylosis of the entire thoracolumbar spine is shown.  
A rating in excess of 40 percent requires the presence of 
ankylosis.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 
4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating episodes 
over the past twelve months, or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluation of all other 
disabilities, whichever method results in the higher evaluation.  
This code provides that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks per year.  A 40 percent rating 
requires that the disability be productive of incapacitating 
episodes having a total duration of at least four but less than 
six weeks per year.  

Under Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.

Here, there is no evidence indicating that a physician has 
prescribed bed rest to treat any incapacitating episodes, and 
indeed the Veteran does not contend otherwise (as he has not 
alleged that any bed rest has actually been prescribed to treat 
his back).  The Board acknowledges that the Veteran reported 
missing a lot of work on account of his back, but the criteria 
for a rating based on incapacitating episodes of intervertebral 
disc syndrome requires more than just missing work, rather a 
doctor must actually prescribe bed rest.  As such, the Veteran 
would not meet the criteria for a compensable rating based on 
incapacitating episodes of intervertebral disc syndrome; and the 
Board therefore finds it is more favorable to the Veteran to 
evaluate his low back disability based on the discrete orthopedic 
and neurological manifestations.  

Orthopedic impairment of the low back

The Veteran's low back disability is currently evaluated as 20 
percent disabling under Diagnostic Code 5243.  To warrant a 
rating in excess of 20 percent, the evidence would have to show 
either that the forward flexion of the Veteran's thoracolumbar 
spine is limited to 30 degrees or less, or that ankylosis is 
present.  

In June 2005 the Veteran was seen by Dr. Kantor who found that 
the Veteran had somewhat pain-free range of motion in his spine 
with some focal tenderness in the lumbar paravertebral muscles.

At a VA examination in March 2006, the Veteran reported that he 
had difficulty tying his shoes and he felt that his mobility was 
gone.  The Veteran reported that his back flared approximately 
once per week, and he complained about fatigue, decreased motion, 
stiffness, and pain.  The Veteran reported losing five months of 
work over the previous year.  On range of motion testing, the 
Veteran demonstrated forward flexion from -10 degrees to 80 
degrees with pain from 40 degrees to 80 degrees.  

However, the examiner found that testing of the range of motion 
in the Veteran's back following repetitive motion showed 
significantly diminished range of motion, which, the examiner 
found was the result of pain, lack of endurance, fatigue and 
weakness.  The examiner estimated these factors combined to 
reduce the forward flexion in the Veteran's back to approximately 
25 degrees.  

While the Veteran did demonstrate forward flexion to 80 degrees 
at his VA examination, the motion was painful at 40 degrees, and 
repetitive motion showed that the Veteran was further limited to 
only 25 degrees of forward flexion. 

In this case, the Veteran has complained about frequent flare-
ups; and it was noted that repetitive motion caused considerable 
additional functional limitation.  Therefore, taking the 
Veteran's statements and the medical evidence into account, the 
Board concludes that a 40 percent rating is warranted for the 
Veteran's service connected lower back disability on an 
orthopedic basis, as the impairment caused by repetitive motion 
effectively reduces the forward flexion in the Veteran's back to 
less than 30 degrees. 

A rating in excess of 40 percent is not warranted as neither VA 
treatment records nor the VA examination report show any 
ankylosis.  It was specifically found at the 2006 VA examination 
that there was no ankylosis present.  The Veteran has similarly 
not alleged the presence of any ankylosis.
Neurological impairment of the low back

As noted above, in addition to rating the orthopedic impairment 
caused by a back disability, the Board must also consider any 
neurologic manifestations of a lower back disability. 

Under Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the sciatic 
nerve; a 40 percent evaluation requires moderately severe 
incomplete paralysis; a 60 percent evaluation requires severe 
incomplete paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.

However, in this case, the medical evidence does not show the 
presence of a neurologic disability.  For example, at a VA 
examination in March 2006 the Veteran had 5/5 strength in all 
muscles tested.  There was also no motor function impairment and 
the examiner found that no nerves were affected.  Sensory testing 
of the lower extremities was normal to pain and light touch.  
There was no muscle atrophy or abnormal muscle tone or bulk.  
There were no tremors, tics, or other abnormal movements.  Deep 
tendon reflexes were normal for knee jerk bilaterally and were 1+ 
for ankle jerk.  The Veteran also denied any bowel or bladder 
incontinence.

Neither private nor VA treatment records show any neurologic 
disability as a result of the Veteran's lower back disability.  
For example, in May 2005, it was noted in a VA treatment record 
that neurologic testing found symmetric tone and strength in 
motor testing and symmetric touch in sensory testing.  Deep 
tendon reflexes were also normal in both lower extremities.

In June 2005 the Veteran was seen by Dr. Kantor who stated that a 
neurologic examination was intact to motor and sensory 
functioning distally with symmetrical reflexes to the left and 
right.

As such, no neurological disability is shown by the evidence, and 
an additional rating is therefore not warranted.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

In this case, it is not disputed that the Veteran has some 
limitation as a result of his back disability.  However, the 
medical evidence fails to show anything unique or unusual about 
his lower back disability that would render the schedular 
criteria inadequate.  The Veteran's main back symptoms include 
muscle spasms, pain, and limitation of motion, all of which are 
specifically accounted for in the rating criteria.  The schedular 
rating that has been assigned in this decision also considered 
complaints such as flare-ups and functional loss secondary to 
repetitive motion.  As such, it would not be found that his 
disability met the "governing norms" of an extraschedular 
rating.  Accordingly, an extraschedular rating is not warranted.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is proximately 
due to, or the result of, a service-connected disorder.  38 
C.F.R. § 3.310(a).  

Bilateral Hips 

In his claim, the Veteran asserted that he has a bilateral hip 
condition, which he believes is secondary to his service 
connected lower back disability.  

The Veteran's representative has pointed out that the Veteran's 
DD-214 shows that he received the parachute badge, expert 
infantryman badge with ranger tab, master parachutist badge, and 
Australian parachutist badge in recognition of his physically 
strenuous experiences on active duty.

X-rays taken in June 2005 showed osteoarthritis in both hips.  
The Veteran was seen by Dr. Kantor in June 2005, where he 
reported hip pain for at least the past 12 months.  The Veteran 
related the onset to an incident in service where the helicopter 
from which he was hanging in his capacity as a lineman pulled him 
from the tower he was clipped onto.  The Veteran reported 
sustaining a wrenching feeling with persistent and progressively 
worsening pain in his hips ever since.  Dr. Kantor stated that 
the Veteran had severe arthropathy of both hips, which he felt 
was possible post-traumatic, although he found it difficult to 
say definitively.

In a VA pre-op record from June 2005, the Veteran reported that 
he had begun having hip pain while marching in the military and 
he stated that his whole body used to go numb.

In July 2005, the Veteran had a left hip arthroplasty performed.

The Veteran was provided with a VA examination in March 2006 at 
which he again related that he had experienced hip pain while in 
service during marches.  X-rays showed moderate degenerative 
changes in the right hip and a left hip arthroplasty.  The 
examiner opined that it was less likely than not that any leg or 
hip condition was secondary to the Veteran's service connected 
back condition, explaining that there was no medical evidence to 
support the conclusion that degenerative disc disease caused 
osteoarthritis.  However, the examiner then opined that given the 
Veteran's history in the military of parachuting it was more 
likely than not that the osteoarthritic changes in his hips 
originated during his military service.

In this case, the evidence reasonably establishes the occurrence 
of in-service trauma to the Veteran's hips in that he was 
involved in a number of parachute jumps which were already 
determined to have caused back problems.  It is undisputed that 
the Veteran has a current bilateral hip disability in that x-rays 
have shown osteoarthritic changes in both hips.  Furthermore, a 
VA examiner opined that the current disability was the result of 
the Veteran's time in military service.  As such, the criteria 
for service connection have been met, and the Veteran's claim for 
a bilateral hip disability is therefore granted. 

Hearing loss in the right ear

In this case, the Veteran filed a claim for service connection 
for bilateral hearing loss.  However, a review of the record 
shows that while the Veteran had never pursued service connection 
for hearing loss in the right ear, he had already been denied 
service connection for hearing loss in his left ear by a rating 
decision in August 1994.  As such, the handling of the claims for 
the right and left ears is slightly different, and the discussion 
of whether new and material evidence has been presented to reopen 
a claim of entitlement to service connection for hearing loss in 
the left ear will be discussed under the section new and 
material.

In June 2005, the Veteran filed a claim seeking service 
connection for bilateral hearing loss.  The Veteran was sent a 
letter by VA that week informing him that he might be scheduled 
for a VA examination and explaining that the examination was very 
important to his claim and that without it his claim might have 
to be denied.  The Veteran was also informed that if he could not 
report for the examination as scheduled to contact VA and arrange 
a more convenient time.  

After reviewing the Veteran's claims file, VA did determine that 
an examination was in fact necessary to properly rate the 
Veteran's claim.  The Veteran was scheduled for an audio 
examination to take place on March 16, 2006.  The Veteran called 
and rescheduled his appointment to March 18, 2006, but then 
failed to report at the time he had rescheduled for. 

Preliminarily, 38 C.F.R. § 3.655(b) makes clear that when a 
veteran fails to report, without good cause, for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  Id.  
Additionally, when a veteran fails to report for an examination 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.  Id.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the Veteran, death of an immediate family 
member, etc.  Id.  

The claim for service connection for hearing loss in the right 
ear is for service connection, and it therefore must be rated 
based on the evidence of record.  

Service treatment records show that in December 1987 the 
Veteran's hearing was tested.  It was noted in the report from 
the examination that the Veteran was routinely exposed to 
hazardous noise, but the testing did not actually show hearing 
loss in the right ear for VA disability purposes.  

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The results from the audiometric testing are as follows (with 
pure tone thresholds recorded in decibels): 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0 
0
15
5

The Veteran was accordingly assigned an "H1" rating based on 
the results of the audiometric testing, which is indicative of 
the highest level of hearing acuity. 

Following service, the only additional hearing testing that is of 
record was conducted in February 1994 with the results showing 
(with pure tone thresholds recorded in decibels):  




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
10
10
30
30

While this hearing test showed that the decibel loss in the 
Veteran's right ear had worsened from what he showed in service, 
the results of this test still failed to show a hearing loss 
disability for VA purposes.

VA treatment records have been reviewed, but they too fail to 
show hearing loss in the Veteran's right ear.  While the Veteran 
believes that he has hearing loss in his right ear, as shown 
above, the determination of hearing loss for VA disability 
purposes is based on the results of audiometric testimony and is 
not evidence that can be supplied by lay testimony.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
Veteran's assertions are insufficient to establish that he has a 
hearing loss disability in his right ear.

Without the VA examination to assess the current state of the 
Veteran's hearing in his right ear, the evidence of record simply 
does not show the presence of a hearing loss disability in the 
Veteran's right ear; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of 
entitlement to service connection for hearing loss in the right 
ear is denied.
 
III.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a 
hearing loss in the left ear was previously denied by an August 
1994 rating decision which is now final, as the Veteran did not 
appeal the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

At the time his claim for hearing loss in his left ear was denied 
in August 1994, the evidence of record included service treatment 
records, including an audiogram from 1987 (showing routine 
exposure to hazardous noise, but showing normal hearing in the 
Veteran's left ear) and the report from a Physical Evaluation 
Board that was convened in October 1992 (showing no indication of 
any hearing problems).  Also of record was a VA audiology 
examination from February 1994 which showed hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385.

The Veteran's claim was denied as the evidence did not show 
complaints of, or treatment for, hearing loss during service.  

In June 2005, the Veteran filed a claim seeking service 
connection for bilateral hearing loss.  However, he did not 
submit any new evidence as to why he believed his hearing loss in 
his left ear should be service connected.  Since that time, VA 
treatment records and private treatment records have been 
obtained.  These records do not describe any treatment for 
hearing loss.  In July 2005, it was noted that the Veteran was 
positive for ear or hearing problems on a list of symptoms the 
Veteran was experiencing at that time.  However, it was known at 
the time his claim was previously denied that he had hearing loss 
in his left ear.  As such, this evidence is not considered to be 
new.

VA has a duty to assist a veteran in obtaining information and 
evidence necessary to substantiate his claim, but a veteran also 
has a corresponding duty to cooperate with VA in the development 
of a claim.  Turk v. Peake, 21 Vet. App. 565, 568 (2007); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street).  In this case, VA 
scheduled a hearing examination in an effort to assist the 
Veteran, but he failed to report to the scheduled examination and 
did not provide good cause for his absence.

The Veteran's representative requested that the Veteran's claim 
be remanded for an examination, but the representative did not 
offer any good cause for why the Veteran missed the scheduled 
examination.  A veteran's duty to cooperate in the development of 
his claim includes his participation in a VA examination.  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992) (noting that it is 
incumbent on a veteran to submit to a VA examination if he is 
applying for compensation).  In this case, absent the showing of 
good cause, the Board sees no reason to schedule another VA 
examination.  

The examination apparently had been scheduled in an effort to 
assist the Veteran.  Because the Veteran failed to report, there 
remains no evidence in his claims file which would support 
reopening his previously denied claim for service connection for 
hearing loss in his left ear. 

As such, the Veteran's claim is not reopened.

IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in June 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the letter specifically informed the Veteran of 
what "new" and "material" meant in the context of his claims 
to reopen service connection for his previously denied claim for 
hearing loss in his left ear, and it informed him of the reason 
that his claim was previously denied.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In March 2006, the Veteran was sent a letter 
informing him how disability ratings and effective date are 
calculated.  Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both timing 
and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA 
outpatient treatment records and private treatment records.  The 
Veteran also was offered the opportunity to testify at a hearing 
before the Board, but he declined.  

The Veteran was provided with a VA examination regarding his back 
(the report of which has been associated with the claims file).  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's back disability 
since the March 2009 VA examination.  The Board finds the VA 
examination to be thorough and adequate upon which to base a 
decision with regard to the Veteran's claims.  The VA examiner 
personally interviewed and examined the Veteran, including 
eliciting a history from him, and provided the information 
necessary to evaluate his disability claims.  

The Veteran was also scheduled for a VA audio examination, but as 
discussed above, he failed to report to the examination and did 
not provide any good cause for his absence.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.

ORDER

A 40 percent for a lower back disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.
 
Service connection for a right hip disability is granted. 

Service connection for a left hip disability is granted. 

Service connection for hearing loss in the right ear is denied.

New and material evidence having not been presented to reopen a 
claim of entitlement to service connection for hearing loss in 
the left ear, the Veteran's claim is not reopened, and the appeal 
is denied.  


REMAND

As noted, the Veteran is seeking service connection for a "left 
leg condition" which has been interpreted to mean a left knee 
disability.

The Veteran's DD-214 shows that he received the parachute badge, 
expert infantryman badge with ranger tab, master parachutist 
badge, and Australian parachutist badge.

Service treatment records show that the Veteran voiced left knee 
related complaints on several occasions during service and was 
diagnosed with a strained lateral collateral ligament.  The 
Veteran was provided with a VA examination in 2006, but the 
examiner appears to have been focused primarily on the Veteran's 
back and hips and did not appear to address any orthopedic 
impairment in the left knee.  With regard to the left leg, the 
examiner merely found that there was not a problem with the 
peripheral nerves.

Given the Veteran's knee complaints in service and the nature of 
his service, (paratrooper), combined with the Veteran's current 
left leg complaints, the Board is of the opinion that an 
orthopedic examination should be provided.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
February 2007 to the present.  

2.  Schedule the Veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claims file and 
any opinion offered should be supported by 
a full rationale.  The examiner should 
diagnose any current left knee disability, 
and then provide an opinion as to whether 
it is at least as likely as not (50 percent 
or greater) that any diagnosed left knee 
disability is the result of the Veteran's 
time on active duty.  

3.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


